     Case 3:20-cr-03371-JLS Document 18 Filed 12/02/20 PageID.54 Page 1 of 1




 1
 2
                THE UNITED STATES DISTRICT COURT
 3           FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 4
 5
         United States of America,      )    Case No. 20-CR-3371-JLS
 6                                      )
 7               Plaintiff,             )    ORDER CONTINUING
                     v.                 )    MOTIONS HEARING AND
 8                                      )    TRIAL SETTING
 9        Sarah Lena Mae Levi,          )
                Defendant.              )
10                                      )
11
12        Pursuant to joint motion and good cause appearing, IT IS
13
     HEREBY ORDERED that the Motions Hearing and Trial Setting
14
     scheduled for December 4, 2020 at 1:30 p.m. be continued to January
15
16   15, 2021 at 1:30 p.m. Defendant shall file an acknowledgement of the
17   new hearing date by December 11, 2020.
18        For the reasons set forth in the joint motion, the Court finds that
19
     the ends of justice will be served by granting the requested
20
     continuance, and these outweigh the interests of the public and the
21
22
     defendant in a speedy trial. Accordingly, time under the Speedy Trial
23   Act shall be excluded until January 15, 2021 in the interest of justice
24   under 18 U.S.C. § 3161(h)(7).
25
          IT IS SO ORDERED.
26
27   Dated: December 2, 2020
28
29
30



                                                             20-CR-3371-JLS
                                         1
